Citation Nr: 0619568	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema of the lungs, claimed 
as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from March 1946 to March 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2005 decision, the Board denied the veteran's 
claim of entitlement to service connection for COPD and 
emphysema of the lungs, claimed as due to asbestos exposure.  
The veteran then appealed his claim to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a December 2005 
Order, the Court vacated the Board's March 2005 decision due 
to the death of the veteran.


FINDINGS OF FACT

The record reflects that the veteran died on September [redacted], 
2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal before the Court.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran, and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim which might be brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2005).


ORDER

The appeal is hereby dismissed.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


